925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy HUBBERT, Plaintiff-Appellant,v.Everett ELKINS, Deputy Warden, Defendant-Appellee.
Nos. 90-1566, 90-1567 and 90-1595.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Leroy Hubbert appeals a summary judgment for the defendant in this civil rights action filed under 42 U.S.C. Sec. 1983.  Hubbert alleged that he was incarcerated in a maximum security penitentiary when he was classified as a close custody inmate.  Also, Hubbert alleged that he was shackled to his bed where he was forced to lie in his feces and urine because he was not given adequate access to bathroom facilities.


4
Defendant moved for summary judgment, and plaintiff failed to respond.  A magistrate recommended that summary judgment be granted, and plaintiff filed objections.  Upon de novo review, the district court accepted the magistrate's recommendation and granted summary judgment for defendant.  Plaintiff filed three timely notices of appeal from the judgment.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed on March 6, 1990, and accepted by the district court by its order filed April 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation